Title: John Adams’ Reconstructed Draft and Translation of the Dutch Proposals, 23 April 1782; 22 August 1782
From: Adams, John,Netherlands, States General of
To: Adams, John,Netherlands, States General of



Reconstruction


22 August 1782

A Treaty of Amity and Commerce between their High Mightinesses, the States General (1) of the Seven United Provinces of the Netherlandsand the United States (2) of America,to wit, New Hampshire, (3) Massachusetts, Rhode Island,Connecticut, New York, New Jersey, Pennsylvania, (4) Delaware, Maryland, Virginia, North Carolina, South Carolina, and Georgia.
Their High Mightinesses, the States General (1)of the Seven United Provinces of the Netherlands and the United States (2)of America, to wit, New Hampshire, Massachusetts, Rhode Island and Providence Plantation, Connecticut, New York, New Jersey, Pennsylvania, Delaware, Maryland, Virginia, North Carolina, South Carolina, and Georgia desiring to (3) fix in a permanent and equitable manner the rules to be observed relative to the commerce and correspondence which they intend to establish between their respective states, countries, (4)citizens,and subjects have judged that the said end could not be better attained than by (5)the establishment of the most perfect equality and reciprocity as the basis of their agreement (6)by carefully avoiding all those burthensome preferences which are usually the sources of debate, embarrassment, and discontent (7)by likewise leaving each party at liberty to make, respecting commerce and navigation, (8)such interior regulations as it shall find most convenient to itself; and (9)by founding the advantage of commerce solely upon reciprocal utility and the just rules of free intercourse, reserving withal to each party the liberty of admitting at its pleasure other nations to a participation (10)of the same advantages.
On these principles (11) their said High Mightinesses the States General (12)of the seven United Provinces have appointed and constituted as their plenipotentiaries:
And the said United States of (13) America on their part have furnished with full powers Mr. John Adams, late commissioner of the United States of (14) America at the Court of Versailles, heretofore delegate in Congress from the State of Massachusetts Bay, and chief justice of that state.
(14)The aforementioned plenipotentiaries after exchanging their powers and after full deliberation have concluded and resolved on the following articles.
I
There shall be a firm, inviolable, and universal peace and sincere friendship between their High Mightinesses the (1) States (2) of the seven United Provinces of the Netherlands and the United States of (3) America, and the subjects, citizens, and inhabitants of the said parties and between the countries, islands, cities, and towns situated under the jurisdiction of the said United (4)Provinces of the Netherlands and the United States of America and the (5)citizens and people of every degree without exception of persons (6)or places.




II
The subjects of the said States (1)of the Netherlands shall pay in the ports, havens, roads, countries, islands, cities, or places of the United States of America or any of them, no other nor greater duties or imposts of whatever nature or denomination they may be, than those which the nations (2) the most favored are or shall be obliged to pay (23), and they shall enjoy all the rights, liberties, privileges, immunities, and exemptions in trade, navigation, and commerce, whether in passing from one port in the said states to another or in going to and from the same from and to any (34) port of the world which the said nations do or shall enjoy. (45)

III
The subjects and (56)citizens of the said United States of America shall pay in the ports, havens, roads, countries, islands, cities, or places of the said United (67)Provinces or any of them, no other nor greater duties or imposts of whatever nature or denomination they may be, than those which the nations the (78)most favored(9) are or shall be obliged to pay (810), and they shall enjoy all the rights, liberties, privileges, immunities, and exemptions in trade, navigation, and commerce, whether in passing from one port in the said states to another or in going to and from the same from and to any (911)port of the world which the (1012)said favored nations (12) do or shall enjoy. (1113)
IV
There shall be a full perfect and entire liberty of conscience allowed to the citizens and subjects (1) of each party and to their families (2)as to matters of religion and a full and entire liberty to worship in their own way without any kind of molestation. Moreover liberty shall be given to the citizens and subjects (3) of either party who die in the territories of the other to be interred in (4) convenient and de­cent places to be appointed for that purpose as occasion shall require; neither shall the dead bodies of those who are buried be any wise molested.
V
Their High Mightinesses the States (1)of the seven United Provinces of the Netherlands shall endeavor by all the means in their power to protect and defend all vessels and other effects belonging to the (2)citizens, people, residents, or subjects (3)of the said United States of America or any of them, being in their ports, havens, or roads (4)or on the seas near to their countries, islands, cities, or towns, and to recover and cause to be restored to the right owners, their agents, or attorneys all such vessels and effects as shall be taken within their jurisdiction. And their (5)ships of war or any convoyssailing under their authority shall upon all occasions take under their protection all vessels belonging to (6)the subjects, people, or inhabitants of the said United States of America or any of them, holding the same course or going the same way, and shall defend such vessels as long as they hold the same course or (7)go the same way, against all attacks, force, and violence (8) in the same manner as they ought to protect and defend vessels belonging to (9)the subjects of their said High Mightinesses.
VI
The United States of America shall endeavor by all the means in their power to protect and defend all vessels and other effects belonging to the citizens, people, residents, or subjects of the said United Provinces of the Netherlands or any of them, being in their ports, havens, or roads or on the seas near to their countries, islands, cities, or towns, and to recover and cause to be restored to the right owners, their agents, or attorneys all such vessels and effects as shall be taken within their jurisdiction. And their ships of war or any convoys sailing under their authority shall upon all occasions take under their protection all vessels belonging to the subjects, people, or inhabitants of the said United Provinces of the Netherlands or any of them, holding the same course or going the same way, and shall defend such vessels as long as they hold the same course or go the same way against all attacks, force, and violence in the same manner as they ought to protect and defend vessels belonging to the subjects of the said United States of America.
VII
It shall be lawful and free for merchants and others being subjects of the seven United Provinces of the Netherlands or the United States of America by will, or any other disposition made either during the time of sickness or at any other time before or at the point of death, to devise or give away to such person orpersons as to them shall seem good their effects, merchandizes, money, debts, or goods, moveable or immoveable, which they have or ought to have at the time of their death or at any time before within the countries, islands, cities, towns, or dominions belonging to either of the said contracting parties. Moreover whether they die having made their wills or intestate, their lawful heirs, executors, or administrators residing in the dominions of either of the contracting parties or coming from any other part although they be not naturalized and without having their right contested or impeded under pretext of any rights or prerogatives of provinces, cities, or private persons shall freely and quietly receive and take possession of all the said goods and effects whatsoever according to the laws of each country respectively in such manner however that the wills and right of entering upon the inheritances of persons dying intestate must be proved according to the law in those places where each person may happen to die as well by the subjects of one as of the other contracting party, any law, statute, edict, custom, ordinance, or right whatsoever notwithstanding.
VIII
It shall be lawful and free for the subjects of each party to employ such advocates, attorneys, notaries, solicitors, or factors as they shall think fit, to which end the said advocates and others abovementioned may be appointed by the ordinary judges if it be needful and thejudges be thereunto required.

IX
Merchants, masters of ships, owners, mariners, men of all kinds, ships and vessels, and all merchandise and goods in general and effects of one of the confederates or of the subjects thereof shall not be seized or detained in any of the countries, lands, islands, cities, towns, ports, havens, shores, or dominions whatsoever of the other confederate for (1)public use, warlike expeditions, or the private use of anyone by arrests, violence, or any color thereof. Moreover it shall be unlawful for the subjects of either party to take anything or to extort it by force from the subjects of the other party without the consent of the person to whom it belongs, which however is not to be understood of that seizure and detention (2) which (3)shall be made by the command and authority of justice and by the ordinary methods on account of debt or crimes in respect whereof the proceedings must be by way of law according to the forms of justice.
X
It is further agreed and concluded that it shall be wholly free for all merchants, commanders of ships, and other subjects of their High Mightinesses the States (1)of the seven United Provinces of the Netherlands in all places subject to the dominion and jurisdiction of the said United States of America to manage their own business themselves or to employ whomsoever they please to manage it for them nor shall they be obliged to make use of any interpreter or bro­ker norto pay any salary or fees unless they choose to make use of them. Moreover masters of ships shall not be obliged in loading or unloading their ships to make use of those workmen that may be appointed by public authority for that purpose, but it shall be entirely free for them to load or unload their ships by themselves or to make use of such persons in loading or unloading (2)the same as they shall think fit without paying any fees or salary to any other whomsoever. Neither shall they be forced to unload any sort of merchandises (3) either into other ships or to receive them into their own or to wait for their being loaded longer than they please. And all and every one of the (4) citizens, people, and residents of the said United States of America shall reciprocally have and enjoy the same privileges and liberties in all places whatsoever subject to the dominion and jurisdiction of their High Mightinesses the States (5) of the seven United Provinces of the Netherlands.
XI
The merchant ships of either of the parties (1)which shall be making into a port belonging to the enemy of the other ally and (2) concerning whose voyage and the species of goods on board her there shall be just grounds of suspicion shall be obliged to exhibit as well upon the high seas as in the ports and havens not only her passports but likewise certificates expressly showing that her goods are not of the number of those which have been prohibited as contraband. (3)
XII
If by (1)exhibiting the above said certificates the other party discover there are any of those sort of goods which are prohibited and declared contraband and consigned for a port under the obedience of his enemy, it shall not be lawful to break up the hatches of such ship or to open any chest, coffers, packs, casks, or any other vessels found therein or to remove the smallest parcel of her goods whether such ship belongs to the subjects of their High Mightinesses the States (2)of the seven United Netherlands provinces (3)orthe citizens or inhabitants of the said United States of America unless the lading be brought on shore in the presence of the officers of the court of admiralty and an inventory thereof made, but there shall be no allowance to sell, exchange, or alienate the same in any manner (4)until after that due and lawful process shall have been had against such prohibited (5) goods, and the court of admiralty shall by a sentence pronounced have confiscated the same, saving always as well the ship itself as any other goods found therein which are to be esteemed free; neither may they be detained on pretence of their being as it were infected by the prohibited goods, much less shall they be confiscated as lawful prize. (6)But if not the whole cargo but only part thereof shall consist of prohibited or contraband goods and the commander of the ship shall be ready and willing to deliver them to the captor who has discovered them, in such case the captor having received those goods shall forthwith discharge the ship and not hinder her by any means freely to prosecute the voyage on which she was bound. But in case the contraband merchandises cannot be all received on board the vessel of the captor, then the captor may, notwithstanding the offer of delivering him the contraband goods, carry the vessel into the nearest port agreeably to what is above directed.
XIII
On the contrary, it is agreed that whatever shall be found to be laden by the subjects and inhabitants of either party on any ship belonging to the enemies of the other or to their subjects, the whole, although it be not of the sort of pro­hibited goods, may be confiscated in the same manner as if it belonged to the enemy, except such goods and merchandises as were put on board such ship before the declaration of war (1)or even after such declaration, if so be it were done without knowledge of such declaration so that the goods of the subjects and people of either party, whether they be of the nature of such as are prohibited or otherwise, which as is aforesaid were put on board any ship belonging to an enemy before the war or after the declaration of the same without the knowledge of it, shall no wise be liable to confiscation but shall well and truly be restored without delay to the proprietors (2)demanding the same but (3) so as that if the said merchandises be contraband, it shall not be any ways lawful to carry them afterwards to any ports belonging to the enemy.
The two contracting parties agree that the term of two months being elapsed after the declaration of war, their respective subjects from whatever part of the world they come shall not plead the ignorance mentioned in this article.
XIV
And that more effectual care may be taken for the security of the subjects and people of either party that they do not suffer any injury by the men of war or privateers of the other party, all the commanders of the ships of war and the armed vessels of the said States (1)of the seven United Provinces of the Netherlands and of the said United States of (2) America and all their (3) subjects and peo­ple shall be forbid doing any injury or damage to the other side, and if they act to the contrary they shall be (4)punished and shall moreover be bound to (5) make satisfaction for all matter of damage and the interest thereof by reparation under the pain and obligation of their persons and goods.




XV
All ships and merchandise of what nature soever which shall be rescued out of the hands of any pirates or robbers (1)on the high seas shall be brought into some port of either state and shall be delivered to the custody of the officers of that port in order to be restored entire to the true proprietor as soon as due and sufficient proofs shall be made concerning the property thereof. (2)

XVI
If any ships or vessels belonging to either of the parties, their subjects, or people shall within the coasts or dominions of the other stick upon the sands or be wrecked or suffer any other (1) damage, all friendly assistance and relief shall be given to the persons shipwrecked or such as shall be in danger thereof, (2) and letters of safe conduct shall likewise be given to them for their free and quiet passage from thence and the return of everyone to his own country.

XVII
In case the subjects or people of either party with their shipping, whether public and of war or private and of merchants, be forced through stress of weather, pursuit of pirates or enemies, or any other urgent necessity for seeking of shelter and harbor to retreat and enter into any of the rivers, creeks, bays, havens, roads, ports, or shores belonging to the other party, they shall be received and treated with all humanity and kindness and enjoy all friendly protection and help, and they shall be permitted to refresh and provide themselves at reasonable rates with victuals and all things needful for the sustenance of their persons or reparation of their ships, and they shall no ways be detained or hindered from returning out of the said ports or roads but may remove and depart when and whither they please without any let or hindrance.
XVIII
For the better promoting of commerce on both sides, it is agreed that if a war should break out between (1) the said two nations, six months after the proclamation of war shall be allowed to the merchants in the cities and towns where they live for selling and transporting their goods and merchandizes; and if anything be taken from them or any injury be done to them within that term by either party or the people or subjects of either, full satisfaction shall be made for the same.

XIX
No subjects of their High Mightinesses the States (1)of the seven United Provinces of the Netherlands shall apply for or take any commission or letter of marque for arming any ship or ships to act as privateers against the said United States of (2) America or any of them or the subjects, (3)people, or residents of the said United States or any of them or against the propple­erty of the inhabitants of any of them from any prince or state with which the said United States of (4) America shall happen to be at war. Nor shall any citizen, subject, or (5)residents of the said United States of (6) America or any of them apply for or take any commission or letters of marque for arming any ship or ships to act as privateers against (7) the subjects (8) of their said High Mightinesses or any of them or the property of any of them from any prince or state with which the said (9) state (10) shall be at war. And if any person of either nation shall take such commission or letters of marque, he shall be punished as a pirate.
XX
The ships of the subjects and inhabitants of either of the parties coming upon any coast belonging to either of the said allies but not willing to enter into port or being entered into port and not willing to unload their cargoes or break bulk (1)they shall be treated according to the general rules prescribed or to be prescribed relative to the object in question.
XXI
The two contracting parties grant to each other mutually the liberty of having each in the ports of the other consuls, vice consuls, agents, and commissaries of their own appointing whose functions shall be regulated by particular agreement whenever either party chooses to make such appointment.
XXII

It is agreed between the two contracting parties that no clause, article, matter, or thing herein contained shall be taken or understood, either in present or future, contrary to the clauses, articles, covenants, and stipulations in two treaties, one of Amity and Commerce and the other of Alliance, between the said United States of America and the most Christian King executed at Paris on the sixth day of February one thousand seven hundred and seventy-eight, or any of them but the same shall be taken and understood consistently with and conformably to the said treaty.

XXIII
It is further agreed between the two contracting parties that to his Catholic Majesty the King of Spain is reserved the right to accede to the two abovementioned treaties between his most Christian Majesty and the said United States of America, one of amity and commerce and the other of alliance, concluded at Paris on the sixth day of February one thousand seven hundred and seventy-eight, with such changes, not derogating from this treaty, as shall be mutually agreed upon between his above mentioned Catholic Majesty and the said United States; and that no clause, article, matter, or thing herein contained, shall betaken or understood, either in the present or the future as contrary to the clauses, articles, covenants, and stipulations in such treaties made or still to be made, between his Catholic Majesty and said United States.
XXIV

Their High Mightinesses the Estates of the Seven United Provinces of Holland will employ their good offices and interposition with the King or Emperor of Morocco or Fez, the regency of Algiers, Tunis, or Tripoli, or with any of them, and also with every other prince, state, or power on the coast of Barbary in Africa, and the subjects of the said king, emperor, states, and powers and each of them in order to provide as fully and efficaciously as possible for the benefit, conveniency, and safety of the said United States and each of them, their subjects, people, and inhabitants, and their vessels and effects against all violence, insult, attacks, or depredations on the part of the said princes or states of Barbary or their subjects. Contraband

XXV
This liberty of navigation and commerce shall extend to all kinds of merchandises excepting those only which are distinguished by the name of contraband or prohibited goods; and under this name of contraband or prohibited goods (1) shall be comprehended (2) arms, (3)great guns, (4) bombs with their fuzees and other things belonging to them, fire balls, gunpowder, match, cannon balls, pikes, (5) swords and broadswords, lances, spears, halberds, (6) mortars, pe­tards, grenades, saltpeter, muskets, musket ball, helmets, head pieces, breast-plates, coats of mail, and the like kinds of arms proper for arming soldiers, musket-rests, belts, horses with their furniture, and all other warlike instruments whatever.
(7)These merchandises which follow (8) shall not be reckoned among contraband or prohibited goods, that is to say, all sorts of cloths and all other manufactures made of wool, flax, hemp, silk, cotton, or any other materials whatever; all kinds of wearing apparel together with the species whereof they are used to be made; gold and silver as well coined as uncoined, tin, iron, lead, copper, brass; as also wheat and barley, and every other kind of corn and pulse, tobacco and likewise all manner of spices, salted and smoked flesh, salted fish, cheese, butter, beer, oils, wines, cider, sugars, syrups, and all sorts of salt; and in general all provisions which serve to the nourishment of mankind and the sustenance of life; furthermore all kinds of cotton, hemp, flax, tar, pitch, turpentine, ropes, cables, sails, sailcloths, anchors, and any parts of anchors; also ship masts, planks, boards and beams of what trees soever, and all other things proper either for building or repairing ships, and all other goods whatsoever which have not been worked into the form of any instrument or thing prepared for war by land or by sea shall not be reputed contraband, much less such as have already been wrought and made up for any other use; all which shall (9) be wholly reckoned among free goods, as likewise all other merchandises and things which are not comprehended and particularly mentioned in the foregoing enumeration of contraband goods; so that they may be transported and carried in the freest manner by the subjects and citizens of both confederates (10)even to places belonging to an enemy, such towns or places being only excepted as are at that time besieged, blocked up, or invested (11).
XXVI
To the end that all manner of dissention and quarrels may be avoided and prevented on both sides, it is agreed that in case either of the parties hereto should be engaged in war, the ships and vessels belonging to the subjects or (1)citizens of the other ally must be furnished with sea letters or passports expressing the name, property or bulk of the ship or vessel as also the name, place or habitation of the master or commander of the said ship or vessel that it may appear thereby that the ship really and truly belongs to the subjects or citizens of one of the parties; which passport shall be made out and granted according to the form annexed to this treaty. (2)They shall likewise be recalled every year, that is, if the ship or vessel happens to return home within the space of a year. It is likewise agreed that such ships or vessels being laden (3)are to be provided not only with passports (4)as abovementioned, but also with certificates containing the several particulars of the cargo, the place from whencethe ship sailed and whither she is bound, that so it may be known whether any forbidden or contraband goods be on board the same; which certificates shall be made out by the officers of the place whence the ship or vessel set sail in the accustomed form, and if any shall think it fit or advisable to express in the said (5)certificates the persons to whom the goods on board belong, he may freely do so. (6)
XXVII
The ships or vessels of the subjects or citizens of either of the parties coming upon coasts belonging to either of the said confederates but not willing to enter into port, or being entered into port and not willing to unload their cargoes or break bulk, shall not be obliged to give an account of their lading unless they should be suspected or some manifest tokens of carrying to the enemy of the other ally any prohibited goods called contraband:and in case of such manifest suspicion the said subjects and citizens of either of the parties shall be obliged to exhibit in the ports their passports and certificates in the manner before specified.
XXVIII
If the ships or vessels of the said subjects or people of either of the parties shall be met with sailing along the coasts or on the high seas by any ships of war, privateers, or armed vessels of the other party, for the avoiding of any disorder, shall remain out of cannon shot, and may send their boats aboard the merchant ship which they shall so meet with and may enter her to the number of two or three men only, to whom the master or commander of such ship or vessel shall exhibit his passport concerning the property of the ship or vessel made out according to the form annexed to this present treaty, and the ship or vessel after such passport (1) has been shown shall be free and at liberty to pursue her voyage, so as it shall not be lawful to molest or search her in any manner, to give her chase, or force her to quit her intended course.
XXIX
It shall be lawfull for merchants, captains, and commanders of vessels, whether public and of war, or private and of merchants, belonging to the said United States of America or any of them, or to their subjects, citizens, and inhabitants, to take freely into their service and receive on board of their vessels, in any port or place in the jurisdiction of their High Mightinesses aforesaid,seamen or others, natives, citizens, or inhabitants of any of the said states upon such conditions as they shall agree on, without being subject for this to any fine, penalty, punishment, process, or reprehension whatsoever.

And reciprocally, all merchants, captains, and commanders belonging to the said seven United Provinces of the Netherlands shall enjoy in all the ports and places under the obedience of the said United States of America the same privilege of engaging and receiving seamen or others, natives, citizens, or inhabitants of any country of the denomination of the said States General
.



XXX

The affair of the refraction
&c.



Form of the passport which shall be given to ships and vessels in consequence of the 30th article of this treaty.
To all who shall see these presents, greeting. Be it known that leave and permission are hereby given tomaster or commander of the ship or vessel calledof theofburdentons or thereabouts, lying at present in the port or haven ofbound forand laden withto depart and proceed with his said ship or vessel on his said voyage, such ship or vessel having been visited, and the said master and commander having made oath before the proper officer that the said ship or vessel belongs to one or more of the subjects, people, or inhabitants ofand to him or them only. In witness whereof we have subscribed our names to these presents and affixed the seal of our arms thereto and caused the same to be countersigned byatthis day ofin the year of our Lord Christ .

Form of the certificate which shall be given to ships or vessels in consequence of the 30th article of this treaty.
We Magistrates (or officers of the customs) of the city or port ofdo certify and attest that on theday ofin the year of our Lord , c.d. ofpersonally appeared before us and declared by solemn oath that the ship or vessel calledoftons or thereabouts, whereofofis at present master or commander, does rightfully and properly belong to him or them only. That she is now bound from the city or port ofto the port ofladen with goods and merchandises hereunder particularly described and enumerated as follows:
In witness whereof we have signed this certificate and sealed it with the seal of our office this  day of  in the year of our Lord Christ.
 
Remarks and Further Propositions


   
   (1) of the United Netherlands



 
   
   (The treaty with France has)


 
   
   (2) States of North America


 
   
   (3) Massachusetts Bay




   
   (4) The Counties of Newcastle, Kent, and Sussex on the Delaware





   
   (1) of the United Netherlands





   
   (2) of North America (as in the treaty with France)





   
   (3) determine





   
   (4) subjects and inhabitants





   
   (5) establishing





   
   (6) with avoidance of





   
   (7) by





   
   (8) such ulterior





   
   (9) to found





   
   (10) in





   
   (11) have





   
   (12) of the United Netherlands named the Lords . . . From the midst of the meeting of their High Mightinesses deputed:





   
   (13) North





   
   (13) North





   
   (14) who have agreed and concluded





   
   


I



   
   (1) Lords (2) General of the United Netherlands





   
   (3) North





   
   (4) Netherlands





   
   (5) their subjects and inhabitants (The treaty with France has, and appears to be also more suitable)





   
   (6) and places




II

   
   (Taken from the 25th article of the truce with Portugal done at The Hague, 12 June 1641, and also the 10th of the treaty with France)



   
   The mutual subjects and inhabitants irrespective of their nation, condition, state, place, or religion who have been born or have lived in either territory shall be allowed to visit, sail, and trade in all sorts of merchandise and commerce of which the import and export has not been generally forbidden, in all of each other’s provinces, countries, and islands in Europe and North America and elsewhere as with the most favored nations of Europe.





   
   


III



   
   (1) General of the United





   
   
 (2) of Europe
 






   
   (23) there





   
   (34) foreign





   
   (45) Likewise shall





   
   (56) inhabitants





   
   (67) Netherlands 





   
   (78) favored



   
   
 (9) of Europe




   
   (as in the treaty with France)



   
   (810) there





   
   (911) foreign





   
   (1012) most favored





   
   
 (12) of Europe






   
   (1113) And the United States of North America, with their subjects and inhabitants, will leave to those of their High Mightinesses the States General of the United Netherlands the peaceable enjoyment of their rights in the countries, islands, and seas in the East and West Indies without any hindrance or molestation.




IV

   
   
 (IV unnecessary, and because it cannot be found in the treaty with France, it is to be skipped or to be changed as follows:)






   
   (1) and inhabitants





   
   (2) and no one shall be molested in regard to his worship, provided he submits, as to the public demonstration of it, to the laws of the country.





   
   (3) and inhabitants





   
   (4) the usual burial places, or





   
   
 And will be permitted for the abovementioned high United States of America in the thirteen respective colonies, and whenever it will later be necessary, that the inhabitants of those countries may henceforward obtain the requisite certificates in cases of deaths in which they shall be interested.






   
   


V



   
   (1) General of the United Netherlands, and the United States of North America





   
   (2) mutual





   
   (3) and inhabitants





   
   (4) inland seas, streams, rivers and as far as their jurisdiction extends at sea





   
   (5) vessels of war and convoys, in cases when they may have a common enemy shall 





   
   (6) the subjects and inhabitants of either party which shall not be laden with contraband goods, according to the description of them hereafter, for places with which one of the parties is in peace and the other at war, nor destined for any place blocked and which shall hold





   
   (7) go





   
   (8) of the common enemy





   
   (9) their own respective





   
   (VI can be omitted if V is changed as above and phrased reciprocally.)




VI

   
   (Instead of this article, use the 39th article of the Treaty of Naples of 1753, which is as follows:)





   
   The subjects of the contracting parties may, on one side and on the other, in their respective countries and states, dispose of their effects by testament, donation, or otherwise; and their heirs, subjects of one of the parties, residing in the country of the other, or elsewhere, shall receive such successions, even ab intestato, whether in person or by their attorney or substitute, even although they shall not have obtained letters of naturalization, without having the effect of such commission contested under pretext of any rights or prerogatives of any province, city, or private person. And if the heirs to whom such successions may have fallen shall be minors, the tutors or curators established by the judge domiciliary of the said minors may govern, direct, administer, sell, and alienate the effects fallen to the said minors by inheritance, and, in general, in relation to the said successions and effects, use all the rights and fulfill all the functions which belong by the diposition of the laws to guardians, tutors, and curators, provided nevertheless that this disposition cannot take place, but in cases where the testator shall not have named guardians, tutors, curators by testament, codicil, or other legal instrument.




VII

   
   (Because of the ambiguity, omit the underlined words; while it speaks for itself that the judges can appoint lawyers etc., but not just any person upon the demand of someone else, and, whoever it might be, give the power, because he would otherwise not be allowed to do this.)





   
   


VIII



   
   (1) public





   
   (2) and arrests





   
   (3) will





   
   


IX



   
   (1) General of the United Netherlands





   
   (All the words printed in italics should be omitted, it not being unreasonable that if others want to use it, they use the one which the law thereto prefers.)





   
   (And to avoid confusion, add)



   
   (2) As long as one obeys the orders of loading and unloading and the supplying and transporting of goods and wares from and to the ships and from the one place to the other according to the laws so as to prevent frauds unless otherwise stated.



   
   (3) unload against their will, but with their unbroken cargoes to be allowed to sail out to sea again; they will not be forced either to receive any goods against their will into their ships, or wait longer for their cargo than they would like to; but the loading or unloading which are done voluntarily will be subject to the payment of the rights which broken cargoes are subject to.



   
   (4) subjects and inhabitants



   
   (5) General of the United Netherlands, which they will navigate according to the second and third article of this treaty.





   
   


X



   
   (1) coming from the port of an enemy or from their own or a neutral port may navigate freely (2) they shall be nevertheless held whenever it shall be required to exhibit . . . their sea letters and other documents described in the 26th article





   
   (3) and not having any contraband goods for an enemy’s port, they may freely and without hindrance proceed. Nevertheless, it shall not be required to examine the papers of vessels convoyed by vessels of war, but credence shall be given to the word of the officer who shall conduct the convoy.





   
   


XI



   
   (1) exhibiting the sea letters and other documents described more particularly in the 26th article of this treaty





   
   (2) General of the United Netherlands





   
   (3) or to subjects





   
   (4) then after that





   
   (5) contraband





   
   (6) (That which is printed in italics appears to be useful against the seizure of ships, but it leads to piracy and therefore should be omitted, and in its stead should be written the following from the 26th article of the treaty with France of April 11th, 1713.)



   
   But, on the contrary, when by the visitation on land it shall be found that there are no contraband goods in the vessel, and it shall not appear by the papers that he who has taken and carried in the vessel has been able to discover any there, he ought to be condemned in all the charges, damages, and interests of them which he shall have caused to the owners of vessels, and to the owners and freighters of cargoes with which they shall be loaded, by his temerity in taking and carrying them in; declaring most expressly the free vessels shall assure the liberty of the effects with which they shall be loaded, and that this liberty shall extend itself to persons who shall be found in a free vessel, who may not be taken out of her, unless they are military men actually in the service of the enemy.





   
   


XII



   
   (Rather to avoid all discussion about the ignorance or knowledge of the declaration)



   
   (1) or within six three months after it, which effects





   
   (2) who shall claim them or cause them to be claimed before the confiscation and sale and be restored in nature



   
   (3) as also their proceeds, if the claim could not be made, but in the space of eight months after the sale, which ought to be public





   
   


XIII



   
   (1) General of the United Netherlands





   
   (2) North





   
   (3) officers





   
   (4) upon the first complaint which shall be made of it, being found guilty after a just examination, punished by their proper judges





   
   (5) obtain




XIV

   
   For further determining of what has been said, all captains of privateers, or fitters-out of vessels armed for war, under commission and on account of private persons, shall be held before their departure to give sufficient caution before competent judges, either, to be entirely responsible for the malversations which they may commit in their cruises or voyages, as well as for the contraventions of their captains and officers against the present treaty, and against the ordinances and edicts which shall be published in consequence of and conformity to it, under pain of forfeiture and nullity of the said commissions.





   
   


XV



   
   (1) navigating the high seas without requisite commissions





   
   (2) But concerning the recapture of prizes belonging to each other’s subjects from the common enemy by the warships and commissioned vessels of the mutual contracting parties, reference will be made to the convention of 1 May 1781 between His Majesty the King of France and the States General of the United Netherlands, which being inserted here will remove all doubt regarding this. Copies of this convention and of the rules contained in it shall be attached to this treaty.



   
   
 Would it not be possible to insert here, word for word, the content of the convention of 1 May 1781 between France and the Republic, without, however, naming the convention itself?




   
   
 It will also be necessary, in view of the much greater distance from America compared with that from France, to stipulate that in all cases the restitution of prizes retaken from the enemy will be admitted under sufficient surety.






   
   


XVI



   
   (1) sea-





   
   (Mostly taken from the 35th article of aforementioned treaty of 1713 as follows:) 



   
   (2) and the vessels, effects, and merchandises, or the part of them which shall have been saved, or the proceeds of them if, being perishable, they shall have been sold, being claimed within a year and a day by the masters or owners or their agents or attorneys, shall be restored paying only the reasonable charges and that which must be paid in the same case for the salvage by the proper subjects of the country.





   
   


XVII


XVIII

   
   (It is unclear whether the addition made in this 18th article, as far as people who find themselves within the country, was taken from several old treaties, in the words if anything be taken from them, which would denote the taking of prizes at sea. If yes, it appears to have no effect. It is hereby proposed to keep the first section and clarify the second section, making it more elaborate as is found in the 41st article of aforementioned treaty of 1713, which reads as follows:)



   
   (1) their High Mightinesses, the States General of the United Netherlands and the United States of North America, there shall always be granted to the subjects on each side the term of nine months after the date of the rupture or the proclamation of war, to the end that they may retire with their effects and transport them where they please, which it shall be lawful for them to do; as well as to sell or transport their effects and goods in all freedom and without any hindrance, and without being able to proceed, during the said term of nine months, to any arrest of their effects, much less of their persons; on the contrary, there shall be given them, for their vessels and effects which they would carry away, passports and safe conducts, for the nearest ports of their respective countries, and for the time necessary for the voyage. And no prize made at sea shall be judged lawful, at least if the declaration of war was not or could not be known in the last port which the vessel taken has quitted. But for whatever may have been taken from the subjects and inhabitants of either party, and for the offenses which may have been given them in the interval of the said terms, a complete satisfaction shall be given them.





   
   


XIX



   
   (1) General of the United Netherlands





   
   (2) North





   
   (3) and inhabitants





   
   (4) North





   
   (5) inhabitants





   
   (6) North





   
   (7) their High Mightinesses States General of the United Netherlands, or against (8) or inhabitants





   
   (9) states



   
   (10) will





   
   
 It is proposed to amplify this article with a reciprocal regulation similar to that which has been enacted by their High Mightinesses in their placard of 3 November 1756.






   
   


XX



   
   (1) or take in any cargo, according to Art. 9, they shall not be obliged to pay, neither for the vessels nor the cargoes, any duties of entry in or out, nor to render any account of their cargoes, at least if there is not just cause to presume that they carry to an enemy merchandises of contraband.





   
   


XXI



   
   
 (XXIInd and the following apparently should be omitted; anyone is at liberty to propose or adopt articles, but not articles that go against treaties with other powers; existing conventions cannot be undone by contrary stipulations with third parties.)




   
   
 For articles 22 and 23 substitute the following article 22.



Article 22.

   
   This treaty will not be understood to derogate in any way from articles 9, 10, 17, and 22 of the treaty of commerce in the year 1778 between France and said states of America and shall not hinder in any way his Catholic Majesty from acceding to it and of enjoying the advantages of the said four articles.





   
   (One should be excused from XXIV because it would be onerous and would be the occasion for others with whom her High Mightinesses are in peace and amity to require the same, and to be of no essential use, while the Court of France has taken it up.)





   
   


XXII



   
   (1) only





   
   (2) warlike stores or





   
   (3) as mortars (4) with their artifices and appurtenances, fusils, pistols, bombs, grenades, gunpowder, saltpeter, sulphur (5) swords



   
   (6) casques, cuirasses, and other sorts of arms, as also soldiers, horses, saddles, and furniture for horses.





   
   (7) All other goods, wares, and



   
   (8) whatever named merchandises, not before specified expressly, and even all sorts of naval matters, however proper they may be for the construction and equipment of vessels of war or for the manufacture of one or another sort of machines of war by land or sea, shall not be judged contraband, neither by the letter nor according to any pretended interpretation whatever ought they or can they be comprehended under the notion of effects prohibited or contraband, so that all effects and merchandises which are not expressly before named may, without exception, be transported.





   
   
 (9) but






   
   (10) from and





   
   (11) and those places only shall be held for such which are surrounded nearly by one of the belligerent powers.





   
   


XXIII



   
   (1) inhabitants





   
   (2) each time that the vessel shall return, she should have such her passport renewed, or at least they ought not to be of more ancient date than twoone years before the vessel has been returned to her own country.





   
   (3) are to be





   
   (4) or sea letters mentioned above, but also with a general passport, or with particular passports or manifests or other public documents which are ordinarily given to vessels outward bound in the ports from whence the vessels have set sail in the last place, containing a specification of the cargo, of the place from whence the vessel departed, and that of her destination, or instead of these, certificates from the magistrates or governors of cities, places, and colonies from whence the vessel left, given in the usual form, to the end that it may be known whether there are any effects prohibited or contraband on board of the vessels, and whether they are destined to an enemy’s country or not.





   
   (5) records





   
   (6) without, however, being bound to do it; and the omission of such expression cannot or ought not to cause a confiscation.



   
   (7) 2 Be it understood that the disposition made in this article will not subject such vessels which, having been unable to return home after the declaration of war, have been been unable to procure the required passports and sea letters.






   
   (XXVII apparently can be omitted because it is the same as XX, particularly after the addition proposed to be made to that article.)





   
   


XXIV



   
   (1) sea letter and other records





   
   
 (This article cannot be admitted in this general form. In peacetime recruiting likely will not be refused for deaths, desertion, or other causes, but one cannot accord a general permission for the recruiting of warships.)






   
   
 , provided that neither on one side nor the other, they may not take in to their service such of their countrymen who have already engaged in the service of the other party contracting, whether in war or trade, and whether they meet them by land or sea; at least if the captains or masters under the command of whom such persons may be found will, of his own consent, discharge them from their service, upon pain of being otherwise treated and punished as deserters.






   
   
 (This does not belong to a treaty of commerce, rather to a tariff, and the refraction is appropriate for the greater service of commerce.)






   
   
 shall be regulated, in all equity and justice, by the magistrates of cities, respectively, where it shall be judged that there is any room to complain in this respect.





Form of the Sea Letter

   
   Most serene, serene, most puissant, puissant, high, illustrious, noble, honorable, venerable, wise and prudent lords, emperors, kings, republics, princes, dukes, earls, barons, lords, burgomasters, schepens, councillors, as also judges, officers, justiciaries, and regents of all the good cities and places, whether ecclesiastical or secular, who shall see these patents or hear them read: We, burgomasters and regents of the city of  make known, that the master of  of  appearing before us has declared upon oath that the vessel called  of the burden of about  lasts, which he at present navigates, is of the United Provinces, and that no subjects of the enemy have any part or portion therein, directly nor indirectly, so may God almighty help him. And as we wish to see the said master prosper in his lawful affairs, our prayer is to all the abovementioned, and to each of them separately, where the said master shall arrive with his vessel and cargo, that they may please to receive the said master with goodness and to treat him in a becoming manner, permitting him, upon the usual tolls and expenses in passing and repassing, to pass, navigate, and frequent the ports, rivers, and territories to the end to transact his business, where and in what manner he shall judge proper, whereof we shall be willingly indebted.



   
   In witness and for cause whereof, we affix hereto the seal of this city.





   
   (In the margin)



   
   By ordinance of the High and Mighty Lords, the States General of the United Netherlands.



